Citation Nr: 1625693	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the thoracolumbar spine with lumbar strain, status post lumbar surgery, originally claimed as a low back condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to July 1983.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  

The Veteran testified at a July 2015 Board videoconference hearing; the hearing transcript is of record.   

The issue of whether new and material evidence has been submitted to reopen service connection for a cervical spine disability has been raised by the record in July 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

A chronic thoracolumbar spine disability, to include arthritis and lumbar strain, was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the thoracolumbar spine with lumbar strain are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5107(b) (West 2015); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that his thoracic and lumbar spine disability is related to an injury in service.  He contends that back symptoms were chronic in service, were noted at service separation, and contends that his back continued to be symptomatic after service separation.  After a review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether a current thoracolumbar spine disability, diagnosed as degenerative disc disease of the thoracolumbar spine with lumbar strain, was incurred in service

The Board finds that thoracic and lumbar spine symptoms were chronic in service.  Service treatment records show that the Veteran sustained an injury to the cervical spine in a February 1975 accident with a "Jefferson fracture" to C1.  He was put on profile for 60 days.  Subsequent to the accident, the Veteran also had complaints of back pain affecting both the thoracic and lumbar spine in 1975 and his profile was extended.  The Veteran continued to receive treatment for chronic back pain in service from 1975 to 1983, was seen on over a dozen occasions, and received physical therapy for back pain.  Clinical treatment records show that back pain in service was chronic and continuous, with a March 1976 notation of back pain present for one year, June 1978 notation of chronic low back pain for three-and-a-half years secondary to increased sacrococcygeal angle, and a July 1983 separation examination report identifying a finding of "lower backaches since 1975."  Accordingly, the Board finds that the Veteran was shown to have a chronic disability of the thoracic and lumbar spine in service.  

The Veteran has currently diagnosed arthritis of the thoracolumbar spine with lumbar strain.  Private treatment records show that the Veteran was treated for back pain post-service in 1988 and x-rays dated in 1994 showed mild degenerative changes in the thoracic spine.  Private treatment records dated in 2009 and 2010 show that the Veteran had MRI evidence of lumbar stenosis and disc bulge in the lumbar spine.  A July 2010 VA examiner diagnosed the Veteran with lumbar strain.  Because the Veteran has currently diagnosed degenerative arthritis in the thoracolumbar spine, and because symptoms associated with arthritis, specifically, back pain, were chronic in service, the Board finds that the presumptive provisions of 38 C.F.R. § 3.303(b) are for application.  

As noted above, service treatment records show that the Veteran had the onset of chronic back pain in service after a 1975 injury.  During a July 2015 Board hearing, the Veteran described treatment for chronic back pain in service and testified that he continued to have back pain post-service, but did have the funds to seek treatment.  He reported that he had an increase in back pain in 2009 and 2010 without any specific injury to the back and that he had surgery in 2010.  The Board finds that the Veteran is competent to describe back pain in service and post-service, and finds that his statements are credible.  The Board finds, given the Veteran's extensive treatment in service for back pain, and x-ray evidence showing degenerative changes in the lumbar spine in 1994, that his report of having continuing symptoms of back pain post-service is credible.  

While a July 2010 VA examiner opined that he could not resolve the issue of whether the Veteran's "lumbar strain" was due to service or in-service backaches without resort to mere speculation, he reasoned that that there was no record of the claimed condition between separation and 35 years later in January 2010.  The Board finds that this opinion fails to address chronic back pain symptoms in service, a 1994 diagnosis showing degenerative changes in the thoracic spine, and credible lay evidence of chronic back pain post-service.  Thus, the Board finds that the opinion is of little probative value.  Similarly, the Board finds a December 2015 supplemental opinion, indicating that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, is not based on a fully accurate factual background, and is not probative.  In that regard, the VA examiner reasoned that there was "no objective evidence of claimed condition onset in military service," but he failed to address the complaints of back pain following injury in service, clinical findings showing that back pain was secondary to increased sacrococcygeal angle in service, and the eight years of chronic back pain and treatment the Veteran received in service subsequent to his back injury.  While the VA examiner did note the April 1994 x-ray findings of mild degenerative changes, he reasoned that this was more than 10 years after discharge.  VA regulations provide, however, that with evidence of a chronic disability in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Moreover, the Board finds that the July 2010 and December 2015 opinions do not adequately consider credible lay evidence showing continuity of symptoms post-service.  

As the Board finds that the weight of the evidence demonstrates that the currently diagnosed arthritis of the thoracolumbar spine with lumbar strain is related to service by a finding of chronicity of symptomatology shown in service, the criteria for grant of presumptive service connection are met under 38 C.F.R. § 3.303(b).  Therefore, a medical nexus opinion regarding the theory of direct service connection under 38 C.F.R. § 3.303(d) is not necessary.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for arthritis of the thoracolumbar spine with lumbar strain is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for arthritis of the thoracolumbar spine with lumbar strain is granted. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


